 Case 3:19-cv-00764-X Document 252 Filed 01/13/20           Page 1 of 17 PageID 9316



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 VEROBLUE FARMS USA INC.,                  §
    Plaintiff                              §
                                           §
  v.                                       §
                                           §
 LESLIE A. WULF, BRUCE A. HALL, JAMES      §
 REA, JOHN REA, and KEITH DRIVER,          §
    Defendants/Founders                    §         CIVIL ACTION NO. 3:19-CV-00764-L
                                           §
  v.                                       §               HON. BRANTLEY STARR
                                           §
 EVA EBSTEIN, JENS HAARKOETTER, BJORN      §
 THELANDER, ANDERS WESTER, NORMAN          §
 MCCOWAN, DR. OTTO HAPPEL and ALDER        §
 AQUA, LTD.                                §
   Third-Party Defendants                  §


 FOUNDERS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS BJORN
 THELANDER, NORMAN MCCOWAN, AND ALDER AQUA, LTD.’S MOTIONS TO
   STRIKE AMENDED THIRD-PARTY COMPLAINT AND BRIEF IN SUPPORT




FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE   PAGE i
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                                             Page 2 of 17 PageID 9317



                                                  TABLE OF CONTENTS



TABLE OF AUTHORITIES ...................................................................................................... iii

INTRODUCTION..........................................................................................................................1

FACTUAL BACKGROUND ........................................................................................................2

ARGUMENT & AUTHORITIES ................................................................................................6

               I.         Third-Party Defendants’ Liability Under the Current Third-Party
                          Complaint is Derivative of VBF Claims for Rescission, Declaratory
                          Judgment, and Restitution. .............................................................................7

               II.        In the Event this Court Denies Founders’ Motion to Dismiss, Founders
                          will Attempt to Pass on to Third-Party Defendants All or Part of the
                          Liability Asserted Against Founders by VBF in the Second Amended
                          Complaint .......................................................................................................11


CONCLUSION ............................................................................................................................13




FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE                                                    PAGE ii
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                                               Page 3 of 17 PageID 9318



                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

  Manguno v. Prudential Prop. & Cas. Ins. Co.,
  276 F.3d 720, 725 (5th Cir. 2002) ................................................................................................. 7

  McDonald v. Union Carbide Corp.,
  734 F.2d 182, 183 (5th Cir. 1984) ................................................................................................ 6

  Huggins v. Graves,
  337 F.2d 486, 489 (6th Cir. 1964). ................................................................................................ 6

  Powell, Inc. v. Abney,
  83 F.R.D. 482, 486 (D.C. Tex. 1979) ..................................................................................... 6, 13

  United States v. Joe Grasso & Son,
  380 F.2d 749, 751-752 (5th Cir. 1967).143 S.W. 3d 840 ......................................................... 6, 7


Rules

FRCP 14 ............................................................................................................................ 2, 6, 7, 13


Other Authorities

6 Charles Alan Wright, Arthur R. Miller, and Mary Kay Kane, Federal Practice and Procedure §
  1442 at 289–91 (West 1990) ....................................................................................................... 7




FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE                                                      PAGE iii
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                Page 4 of 17 PageID 9319



       Third Party Plaintiffs Leslie A. Wulf (“Wulf”), Bruce A. Hall (“Hall”), John E. Rea

(“T. Rea”), and James Rea (“J. Rea”) (collectively “Founders”) hereby respond to Third

Party Defendants Bjorn Thelander (“Thelander”), Norman McCowan (“McCowan”), and Alder

Aqua, Ltd.’s (“Alder”) (collectively, “Third-Party Defendants”) Motions to Strike Amended

Third-Party Complaint ("Motion to Strike") (Dkt Nos. 223 and 228) and in support of this

Response, Founders would show the Court as follows:


                                          INTRODUCTION

       In separate motions, Third-Party Defendants Thelander, McCowan and Alder seek to strike

Founders’ Amended Third Party Complaint because they claim their purported liability to

Founders is not derivative of founders’ liability to Plaintiff, VBF, under the Second Amended

Complaint. As discussed below, through several claims in the SAC, VBF affirmatively seeks to

rescind Hall’s and T. Rea’s Termination Agreements, Wulf’s Separation Agreement and all

Founders’ Employment Agreements and to avoid any obligations to Founders under these

agreements. The Founders’ Amended Third-Party Complaint (“TPC”) (Dkt. No. 186) seeks to

enforce the same agreements that VBF is attempting to rescind. Thus, the TPC arises from the

same set of facts and legal claims as the Second Amended Complaint. Furthermore, Founders’

claims for tortious interference and breach of the Agreements are unquestionably derivative of

VBF’s claims for recession of those exact same Agreements. If VBF is successful in its claims for

rescission of the Agreements, Founders’ claims disappear.

       Furthermore, Founders have moved to dismiss VBF’s Second Amended Complaint

pursuant to FRCP Rule 12(b)(1) and 12(b)(6), but have not otherwise responded to its allegations.

If this Court denies Founders’ Motion to Dismiss, Founders’ chief defense is that Thelander,

McCowan, Alder, and other Third-Party Defendants were aware of each and every action taken by


FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE          PAGE 1
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                  Page 5 of 17 PageID 9320



Founders that VBF complains of in the Second Amended Complaint, and in fact approved these

actions as members of VBF’s board. Ergo, if Founders are found liable for any of the actions

alleged in the Second Amended Complaint, Thelander, McCowan, and Alder would similarly be

liable as the parties approving Founders’ actions. Thus, the TPC includes the types of derivative

claims that FRCP Rule 14 contemplates and permits to brought as a third-party claim. Both

motions must be denied accordingly.

                                  FACTUAL BACKGROUND

        In July 2016, Alder, along with other investors, invested $34M into VBF through a

purchase of preferred stock. (TPC, Dkt. No. 186, ¶ 14.) On July 1, 2016, each of the Founders

entered into a separate employment agreement with VBF. (Id., ¶ 23.) The terms of these

agreements were negotiated with Thelander and Haarkoetter, as representatives of Alder, as part

of Alder’s equity investment into VBF. (Id.) At that time, Alder appointed Thelander and

Haarkoetter to the board of directors of VBF. (Id., ¶ 14.) Alder, via Haarkoetter and Dr. Happel,

suggested that Founders enter into the Employment Agreements with VBF. (Id., ¶ 25.)

Haarkoetter, Happel, and Alder’s counsel, DGS, negotiated and drafted these agreements with

Founders, as officers of VBF, in June and July of 2016. (Id.) As representatives of Alder, Thelander

and Haarkoetter were aware of Founders’ Employment Agreements with VBF. (Id., ¶ 26.) The

compensation in each agreement was in every model presented to the board at each board meeting.

(Id.)

        In May-June 2017, Founders Hall and T. Rea were informed about complaints from female

VBF employees about inappropriate sexual conversations, invitations, and behavior from

Haarkoetter when he was present at VBF’s corporate offices in Plano, Texas, and at its aquaculture

operations in Iowa. (TPC, Dkt. No. 186, ¶ 31.) Plaintiff T. Rea, as COO, directed Eric Simms,



FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE             PAGE 2
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                Page 6 of 17 PageID 9321



VBF’s Director of Human Resources, to investigate these complaints. (Id.) During VBF’s

investigation, Hall, T. Rea and Wulf learned that employees at Amstar had also accused

Haarkoetter of inappropriate behavior and that Amstar may have settled with at least one employee

who had been inappropriately propositioned and/or harassed by Haarkoetter. (Id., ¶ 32.)

Haarkoetter was aware of the investigation and repeatedly threatened Wulf about reporting it to

anyone. (Id., ¶ 34.)

       In July 2017, Alder became the controlling shareholder of VBF and appointed Ebstein as

its additional representative to VBF’s Board of Directors, thereby enabling Haarkoetter, Ebstein

and Thelander, directly and through Amstar, to control the decisions of the board. (TPC, Dkt. No.

186, ¶ 33.) In September 2017, Thelander, along with other third-party defendants, approached

Plaintiff Wulf, as CEO of VBF, and directed him to terminate Hall and T. Rea for no cause,

pursuant to their employment agreements. (Id., ¶ 35.) Thelander directed Wulf to engage VBF’s

corporate counsel, Jackson Walker of Dallas, to negotiate agreements to terminate Hall and T.

Rea’s employment with the company and discuss the repurchase of their shares. (Id.) Alder’s

counsel, DGS, also weighed in on these agreements on behalf of Alder and/or Amstar, and reported

to Thelander, with respect to these agreements. (Id.) Thelander had direct conversations with T.

Rea and Hall specific to their termination agreements and terms. (Id.)

       On October 25, 2017, Wulf presented a summary of Mr. Simms’ investigation, to the Board

of Directors, and the Board of Directors recommended that Haarkoetter be asked to resign. (TPC,

Dkt. No. 186, ¶ 36.) Haarkoetter resigned that same day. (Id.) A few days later, on October 27,

2017, VBF executed Business Relationship Termination Agreements with Hall and T. Rea. (Id., ¶

38, Exs. C, D thereto.) These agreements were approved by Jackson Walker, as counsel for VBF,




FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE          PAGE 3
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                  Page 7 of 17 PageID 9322



by DGS as counsel for Alder and/or Amstar, and were specifically approved by Ebstein and

Thelander as Alder’s representatives. (Id.)

       In the Termination Agreements, VBF agreed to release Hall and T. Rea as follows:

       Except for the covenants and agreements of [Rea/Hall] provided for in this
       Agreement, the Company, on its own behalf and on behalf of the other Company
       Releasees, hereby irrevocably and unconditionally release, acquit and forever
       discharge [the Rea/Hall Releasers] from any and all charges, complaints, claims,
       liabilities, obligations, promises, agreements, controversies, damages, actions,
       causes of action, suits, rights, demands, costs, losses, debts and expenses (including
       attorneys’ fees and costs actually incurred), of any nature whatsoever, known or
       unknown (the “Company Releasee Claims”) which the Company Releasees now
       have, own, hold, or to which the Company Releasees at any time heretofore had,
       owned or held against each of [the Rea/Hall Releasers.] The Company Releasees
       represent that they have not heretofore assigned or transferred, or purported to
       assign or transfer, to any person or entity, any Company Releasee Claim or any
       portion thereof or interest therein.

(TPC, Dkt. No. 186, Hall Term. Ag., Ex. C, ¶ 4(b); T. Rea Term. Ag., Ex. D, ¶ 4(b).)

       Just 10 days later, in early November 2017, Ebstein, Haarkoetter, and Thelander sent Brian

Boonstra and Justin Taylor, attorneys with DGS (counsel to Alder and Amstar) and Jason Lucas,

a representative of Amstar, to Texas to terminate Wulf as CEO. (TPC, Dkt. No. 186, ¶ 44.) This

time, however, Dr. Happel, Ebstein, Thelander, Haarkoetter, and Wester directed Norman

McCowan, acting CEO of VBF (appointed by Ebstein and Thelander), to engage DGS, Alder’s

and Amstar’s counsel (not VBF’s counsel which was Jackson Walker) to negotiate a termination

agreement with Wulf. (Id., ¶ 45.)

       Unbeknownst to Founders, and specifically, unbeknownst to Wulf, the same day that he

was terminated, November 6, 2017, Thelander took part in an e-mail discussion regarding ways to

avoid payments that might be due to Wulf or the other Defendants pursuant to their Employment

Agreements. (TPC, Dkt. No. 186, ¶ 46.) Specifically, Eva Ebstein described the severance

payments that Founders were to receive in their Employment Agreements as “lovely golden

parachutes of other peoples’ money.” (Id., and Ex. E thereto.) She demanded that VBF’s counsel,

FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE               PAGE 4
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                 Page 8 of 17 PageID 9323



Jackson Walker be tasked with assessing whether it was “legally permissible” to avoid the payment

obligations to Founder Plaintiffs. (Id.)

       On December 1, 2017, VBF and Wulf executed a Separation Agreement, pursuant to

which, VBF was to pay Wulf as follows:

                   [T]he Company agrees to pay to Wulf an aggregate amount equal to
                   $400,000, less applicable withholdings and deductions, as follows: (i)
                   an amount equal to 3 months of Wulf’s Base Salary (as defined in the
                   Employment Agreement), being an amount equal to $100,000, less
                   applicable withholdings and deductions, on the Effective Date, and (ii)
                   the remainder shall be payable in equal installments, less applicable
                   withholdings and deductions, in accordance with the Company’s normal
                   payroll practices over the 9 months period beginning on the first regular
                   payroll date of the Company following the 3 month anniversary of the
                   Effective Date.

(Wulf Sep. Ag., TPC Ex. B, ¶ 5(a).) DGS, Alder’s counsel, and the Alder Defendants were aware

of the terms of Wulf’s Separation Agreement with VBF, and specifically approved McCowan’s

execution of the Separation Agreement on behalf of VBF. (TPC, ¶ 51.) On January 19, 2018, with

no prior explanation, attorneys for VBF informed Wulf that it would not pay him the remaining

amounts due under his Separation Agreement (executed just 6 weeks before) because it had

conducted an internal investigation and concluded that he had defrauded the company. (Id., ¶ 56.)

Similarly, on January 8, 2019, without any notice, VBF terminated James Rea from his

employment at VBF, claiming Egregious Cause under his Employment Agreement. (Id., ¶ 57.)

       VBF initiated suit against Founders on July 31, 2018. (Dkt. No. 1.) On September 23, 2019,

VBF filed its Second Amended Complaint. Therein, VBF seeks to rescind Hall’s and T. Rea’s

Termination Agreements, Wulf’s Separation Agreement and all Founder Plaintiffs’ Employment

Agreements (all agreements collectively, the “Agreements”) and to avoid any obligations to

Founder Plaintiffs under these agreements. (Second Amended Complaint (“SAC”), Dkt. No. 159,

Counts XIV, XV, XVI, XVII, XVIII, XIX). On November 8, 2019, Founders filed their Amended


FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE              PAGE 5
 Case 3:19-cv-00764-X Document 252 Filed 01/13/20                     Page 9 of 17 PageID 9324



Third-Party Complaint, asserting claims for tortious interference with the Agreements and breach

of contract as to the Agreements. Alder, Thelander and McCowan have each filed Motions to

Dismiss the Amended Third-Party Complaint (Dkt. Nos. 220, 227, 229) in addition to their

Motions to Strike.

                               ARGUMENT AND AUTHORITIES

        As Third-Party Defendants all correctly observe in their respective motions to strike,

impleader is available to when the third-party defendant is or may be "liable secondarily to the

original defendant in the event that the latter is held liable to the plaintiff." United States v. Joe

Grasso & Son, 380 F.2d 749, 751-752 (5th Cir. 1967). The Grasso court went on to say that, to put

it in other words, "the defendant must attempt to pass on to the third-party all or part of the liability

asserted against the defendant." Id. There need be no showing that the third-party defendant is

directly liable to the Plaintiff. FED. R. CIV. P. 14(a); Huggins v. Graves, 337 F.2d 486, 489 (6th

Cir. 1964). The third party’s liability must also be derivative of the outcome of the main

claim. Grasso 380 F.2d 751-52. In order for a defending party to implead a nonparty as a third-

party defendant, liability of the two requires an either/or proposition in order to fall within the

ambit of Rule 14. See id. at 752; see also Powell, Inc. v. Abney, 83 F.R.D. 482, 486 (D.C. Tex.

1979)

        In deciding whether to allow Founders' Rule 14 third-party claim in this action, this Court

has "wide discretion." McDonald v. Union Carbide Corp., 734 F.2d 182, 183 (5th Cir. 1984).

Courts are to liberally apply Rule 14 and the third-party complaint should only be dismissed "when

there is not the slightest possibility that the proof will establish the ultimate liability of the third-

party defendant." Powell, Inc. 83 F.R.D. at 485 (Emphasis supplied). Further, third-party

complaints are also to be liberally construed in favor of the third-party complainant and all pleaded



FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE                  PAGE 6
Case 3:19-cv-00764-X Document 252 Filed 01/13/20                   Page 10 of 17 PageID 9325



facts must be taken as true. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 725 (5th

Cir. 2002). Because Rule 14 is designed to reduce multiplicity of litigation and therefore is

remedial in character, it should be construed liberally.” 6 Charles Alan Wright, Arthur R. Miller,

and Mary Kay Kane, FEDERAL PRACTICE AND PROCEDURE § 1442 at 289–91 (West 1990) (footnote

citations omitted). Furthermore, “whether a third-party defendant may be impleaded under Rule

14 [is a matter] addressed to the sound discretion of the trial court.” Id., § 1443 at 297–98.

   I.      Third-Party Defendants’ Liability Under the Current Third-Party
           Complaint is Derivative of VBF Claims for Rescission, Declaratory
           Judgment, and Restitution.

        The question whether a defendant's demand presents an appropriate occasion for the use of

impleader or else constitutes a separate claim has been resolved consistently by permitting

impleader only in cases where the third party's liability was in some way derivative of the outcome

of the main claim. Grasso & Son, 380 F.2d at 751. The following is a delineation of VBF’s claims

against Founders, and Founders corresponding claims against the Third-Party Defendants:

    VBF CLAIMS AGAINST FOUNDERS                       DERIVATIVE FOUNDER CLAIMS
                                                    AGAINST THIRD-PARTY DEFENDANTS

                                                       •   Count I – Tortious Interference
 Count XIV – Rescission – Termination                      with Hall Termination
 Agreements, Selective Provisions and                      Agreement Against All Third-
 Declaratory Judgment – Hall, Driver, Ted Rea              Party Defendants

                                                       •   Count II – Tortious
                                                           Interference with Ted Rea’s
                                                           Termination Agreement
                                                           Against All Third-Party
                                                           Defendants

                                                       •   Count IV – Tortious
 Count XV – Declaratory Judgment James Rea                 Interference with James Rea’s
                                                           Termination Agreement
                                                           Against All Third-Party
                                                           Defendants



FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE                PAGE 7
Case 3:19-cv-00764-X Document 252 Filed 01/13/20                 Page 11 of 17 PageID 9326



                                                      •   Count IV – Tortious
 Count XVI – Rescission – Employment                      Interference with James Rea’s
 Agreement – James Rea                                    Termination Agreement
                                                          Against All Third-Party
                                                          Defendants

                                                      •   Count III – Tortious
 Count XVII – Rescission – Separation                     Interference with Wulf
 Agreement – Wulf                                         Separation Agreement Against
                                                          All Third-Party Defendants


                                                      •   Count III – Tortious
 Count XVIII – Declaratory Judgment –                     Interference with Wulf
 Separation Agreement – Wulf                              Separation Agreement Against
                                                          All Third-Party Defendants


                                                      •   Count I – Tortious Interference
 Count XIX – Restitution– Hall, Ted Rea,                  with Hall Termination
 Driver and Wulf                                          Agreement Against All Third-
                                                          Party Defendants

                                                      •   Count II – Tortious
                                                          Interference with Ted Rea’s
                                                          Termination Agreement
                                                          Against All Third-Party
                                                          Defendants

                                                      •   Count III – Tortious
                                                          Interference with Wulf
                                                          Separation Agreement Against
                                                          All Third-Party Defendants




VBF not only seeks to rescind the Agreements, but also seeks: i) a declaration that it does not owe

Founders any benefits under the Agreements, and ii) restitution for benefits already paid to

Founders under the Agreements.

       In response, Founders allege in their TPC that the Third-Party Defendants tortiously

interfered with the Agreements between the Founders and VBF, and induced VBF to breach such


FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE            PAGE 8
Case 3:19-cv-00764-X Document 252 Filed 01/13/20                Page 12 of 17 PageID 9327



Agreements. The analysis of whether or not Founders’ claims are derivative of VBF’s claims for

rescission, declaratory judgment, and restitution is brief: if VBF succeeds in rescinding or

otherwise voiding its Employment, Termination and Separation Agreements with Founders, then

Founders’ claims disappear. As Alder, Thelander, and McCowan have argued in their Motions to

Dismiss, if there is no contract, then there can be no claim for tortious interference or breach.

Founders are unsure how much more “derivative” claims can be.

   II.      In the Event this Court Denies Founders’ Motion to Dismiss, Founders will
            Attempt to Pass on to Third-Party Defendants All or Part of the Liability
            Asserted Against Founders by VBF in the Second Amended Complaint


         VBF’s claims against Founders in the Second Amended Complaint included hundreds of

allegations of misappropriation, misrepresentation of VBF’s technology and finances, fraud, and

other misconduct while Founders were executives of VBF. It is undisputed that VBF’s claims

against Founders exclusively stem from actions taken by Founders during their employment by

VBF. (SAC, p. 94, ¶ 422). The main thrust of VBF’s argument is that Founders lied about

seemingly every facet of VBF’s business from the time they were employed until the time they

were terminated. Specifically, VBF alleges Founders:

               a. Misappropriated VBF assets by:

                       i. Transferring stock of VBF Canada to BAJJER (SAC, Dkt. No. 159, ¶¶

                          26-27;)

                      ii. Directing VBF to pay American Growth Funding $375,000 (SAC, Dkt.

                          No. 159, ¶¶ 28-31);

                     iii. Using $107,490.51 of VBF funds to provide accommodations for

                          Founders (SAC, Dkt. No. 159, ¶¶ 32-34);




FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE          PAGE 9
Case 3:19-cv-00764-X Document 252 Filed 01/13/20              Page 13 of 17 PageID 9328



                    iv. Directing VBF funds to Gregg Sedun without proper consideration

                        (SAC, Dkt. No. 159, ¶¶ 35-37);

                    v. Fraudulently procuring a high salary without investing their own money

                        in VBF (SAC, Dkt. No. 159, ¶¶ 38-41);

                    vi. Hiring one of Founders’ daughters and paying her $52,264.28 in salary

                        (SAC, Dkt. No. 159, ¶¶ 42-45);

                   vii. Buying unnecessary tanks then reselling same at a profit (SAC, Dkt. No.

                        159, ¶¶ 46-48);

                   viii. Inducing VBF Canada to transfer stock to companies owned by

                        Founders (SAC, Dkt. No. 159, ¶¶ 49-51); and

                    ix. Otherwise using VBF assets for personal use (SAC, Dkt. No. 159, ¶¶

                        52-53);

             b. Intentionally misrepresented VBF’s technology and finances, including:

                     i. Misrepresenting key performance and financial metrics (SAC, Dkt. No.

                        159, ¶¶ 57-63);

                    ii. Misrepresenting other VBF metrics (SAC, Dkt. No. 159, ¶¶ 90-93);

                    iii. Misrepresenting FCR (SAC, Dkt. No. 159, ¶¶ 94-114);

                    iv. Misrepresenting density (SAC, Dkt. No. 159, ¶¶ 115-140);

                    v. Misrepresenting mortality rates (SAC, Dkt. No. 159, ¶¶ 141-150);

                    vi. Misrepresenting water quality (SAC, Dkt. No. 159, ¶¶ 151-154);

                   vii. Misrepresenting EBITDA and other financial metrics (SAC, Dkt. No.

                        159, ¶¶ 155-162); and




FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE        PAGE 10
Case 3:19-cv-00764-X Document 252 Filed 01/13/20                   Page 14 of 17 PageID 9329



                     viii. Misrepresenting their own, and VBF’s technical abilities (SAC, Dkt.

                           No. 159, ¶¶ 163-170);

               c. Wasting VBF Assets (SAC, Dkt. No. 159, ¶¶ 171-175);

       While VBF has couched this litigation as a case against the individuals it blames for its

ultimate failure as a business venture, through the TPC, Founders provide an alternate theory: this

case is actually akin to a whistleblower lawsuit. Founders were informed that one of Alder’s

representatives to the VBF board had sexually harassed multiple VBF employees. Accordingly,

Founders reported the offending individual to the VBF board and expected the situation would be

handled in a professional manner. Instead, shortly after the Founders made their report, they began

to be serially terminated by VBF without cause and with vague explanations from VBF as to the

reasoning. VBF negotiated Agreements with the Founders containing non-disparagement

provisions and full releases in an attempt to keep Founders silent regarding the malfeasance they

witnessed while at VBF.

       As Founders were the – founders – of VBF, and knew the company and business better

than any other individual or entity, VBF unsurprisingly began to fail shortly after their termination.

Looking for a scapegoat, VBF conjured up the list of claims as presented in its Second Amended

Complaint and now allege that the Founder’s actions cost VBF in excess of $90,000,000. While

Founders have already extensively briefed the legion of shortcomings in VBF’s Second Amended

Complaint in their Motion to Dismiss, it does merit repeating here that the factual allegations raised

by VBF are comically vague as to the specific time, place, and manner of Founders’ alleged fraud,

and who Founders actually damaged as a result.

       The purpose in regaling the Court with such a lengthy retelling of the facts in VBF’s Second

Amended Complaint and Founders’ Third-Party Complaint, is to illustrate that any actions



FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE              PAGE 11
Case 3:19-cv-00764-X Document 252 Filed 01/13/20                 Page 15 of 17 PageID 9330



Founders took on behalf of VBF, whether representing performance or financial metrics, utilizing

VBF funds or stock, or preparing presentations regarding VBF’s business, Founders did so with

the full knowledge and support of the Third-Party Defendants. Founders are experienced

businessmen and know how corporate governance works, and Founders allege to the Court that

Founders’ “bad acts” as alleged in the Second Amended Complaint were approved by VBF’s board

of directors with full knowledge of all facts.

       Further illustrating the interconnection between Founders’ allegations and those in the

Second Amended Complaint, VBF is unable to specify the parties that make up the “potentially

interested third parties,” “disinterested board members,” “disinterested VBF directors,” “potential

and actual investors,” referenced in the Second Amended Complaint. (MTD, Dkt. No. 184, Ex. C

thereto.) That may be because such individuals either (1) do not exist, or (2) do exist, but would

reveal that any representations made to them by the Founders were made with the full-throated

support of the Third-Party Defendants. Founders cannot think of another reason why VBF would

hide the identities of these parties and prevent Founders from conducting discovery against them.

       In short, in the event this case continues after the Court rules on Founders’ Motion to

Dismiss, Founders will attempt to initiate discovery against the “potentially interested third

parties,” “disinterested board members,” “disinterested VBF directors,” “potential and actual

investors,” referenced in the Second Amended Complaint. Founders anticipate that, in the event

these individuals/entities exist, they will confirm that the Third-Party Defendants were part and

parcel to the alleged “schemes” in which VBF claims the Founders were engaged, and had full

knowledge and support of same.

       Without more detailed allegations from VBF, and without the opportunity to conduct

discovery on the parties that allegedly heard the misrepresentations from Founders and were



FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE           PAGE 12
Case 3:19-cv-00764-X Document 252 Filed 01/13/20                              Page 16 of 17 PageID 9331



damaged by their alleged fraud, it would be premature for this Court to strike Founders’ Third-

Party Complaint at such an early stage (i.e. before Founders have even filed their answer).

Founders allege that if this case continues past the motion to dismiss stage, and after allowing time

for discovery against the “potentially interested third parties,” “disinterested board members,”

“disinterested VBF directors,” “potential and actual investors,” referenced by VBF in the Second

Amended Complaint, Founders will be in a position to properly allege facts that pass along all or

part of any liability asserted by VBF to the Third-Party Defendants.

         While upon a cursory review, Founders’ Third-Party Complaint might lack the obvious

connection between VBF’s claims against Founders and Founders’ claims against Third-Party

Defendants, this is only because VBF’s Second Amended Complaint is vague to the point of

reading like a mystery novel, thereby preventing Founders from properly alleging facts that would

“establish the ultimate liability of” Third-Party Defendants. Powell, Inc., 83 F.R.D. at 485.

Founders believe striking their Third-Party Complaint as a result of VBF’s improper pleading

technique would thwart the purpose of Rule 14.1

                                                     CONCLUSION

         For these reasons, the Founders respectfully request that the Court deny Third-Party

Defendants Bjorn Thelander, Norman McCowan, and Alder Aqua, Ltd.’s Motions to Strike and

allow the Third-Party Complaint to go forward, or, in the alternative, delay ruling on Third-Party

Defendants Bjorn Thelander, Norman McCowan, and Alder Aqua, Ltd.’s Motions to Strike until

this Court has entered a ruling on Founders’ Motion to Dismiss.


1
  If the Motions to Strike are granted, to any extent that that the Third-Party Defendants are held liable to Founders,
or VBF, a new and entirely separate lawsuit against the Third-Party Defendants would be required. This would be an
incredibly inefficient procedure. Accordingly, the only efficient approach – particularly in a case of such magnitude
and complexity – is for the Third-Party Defendants to remain in this action, at least until such time as this Court
renders a decision on Founders’ pending Motion to Dismiss. The Third-Parties Motions to Strike are conspicuously
silent on this issue of duplicative proceedings, and as a result the relief they urge would undermine the fundamental
purpose of Rule 14 of the Federal Rules of Civil Procedure.

FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE                              PAGE 13
Case 3:19-cv-00764-X Document 252 Filed 01/13/20              Page 17 of 17 PageID 9332



       Dated: January 13, 2020             Respectfully submitted,

                                           By: /s/ Kimberly D. Annello
                                                   Kimberly D. Annello
                                                   Texas Bar No. 24093704
                                                   Eli D. Pierce
                                                   Texas Bar No. 24092972

                                                  Underwood Perkins, P.C.
                                                  5420 LBJ Freeway, Suite 1900
                                                  Dallas, Texas 75240
                                                  Phone: 972.661.5114
                                                  Email: kannello@uplawtx.com
                                                          epierce@uplawtx.com

                                                  Attorneys for Defendants, Leslie Wulf,
                                                  Bruce Hall, John (Ted) Rea, and James
                                                  Rea




                                 CERTIFICATE OF SERVICE
      The undersigned hereby certifies that on January 13, 2020 a true and correct copy of the
above and foregoing was served upon counsel of records for all parties via ECF Service.


                                                  /s/ Eli D. Pierce___
                                                  Eli D. Pierce




FOUNDER DEFENDANTS’ COMBINED RESPONSE TO THIRD PARTY DEFENDANTS’ MOTION TO STRIKE      PAGE 14
